 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8       UNITED STATES OF AMERICA,                                   CASE NO. 1:07-CR-170 AWI
 9                                Plaintiff
                                                                     ORDER FOR RESPONSE TO MOTION
10                      v.                                           FOR EARLY TERMINATION OF
                                                                     SUPERVISED RELEASE
11       BRUCE OLSON,
12                                Defendant
13

14

15            On October 22, 2019, Defendant Bruce Olson filed a motion for early termination of
16 supervised release under 18 U.S.C. § 3583. The Court finds that it is appropriate for the United

17 States and the United States Probation Office for the Eastern District of California to file a

18 response, and for Defendant to be given the opportunity to file a reply.

19            Accordingly, IT IS HEREBY ORDERED that:
20 1.         The United States and the United States Probation Office for the Eastern District of
21            California shall file a response to Defendant’s motion within twenty-one (21) days of
22            service of this order;1
23 2.         Defendant may file a reply to the United States’ response within fourteen (14) days of
24            service of the United States’ response;2 and
25
     1
26     18 U.S.C. § 3583(e) incorporates factors identified in 18 U.S.C. § 3553 to be considered in evaluating a request for
     early termination. To the extent that the United States or the United States Probation Office opposes early
27   termination, their response shall address the relevant factors.
     2
28    If, after the Court reviews the submissions of the parties, the Court determines that a hearing is necessary, the Court
     will set a hearing date at that time.
 1 3.     The Clerk shall serve a copy of this order and a copy of Defendant’s motion (Doc. No. 37)
 2        on the United States Probation Office for the Eastern District of California.
 3
     IT IS SO ORDERED.
 4

 5 Dated: October 24, 2019
                                               SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
